[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                 U.S.
                         ________________________ ELEVENTH CIRCUIT
                                                              SEPT 22, 2010
                                No. 10-10738                   JOHN LEY
                            Non-Argument Calendar                CLERK
                          ________________________

                     D.C. Docket No. 3:97-cr-00314-HES-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

CLAUDE N. HAROLD,

                                                            Defendant-Appellant.

                         ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (September 22, 2010)

Before BARKETT, HULL and FAY, Circuit Judges.

PER CURIAM:

      Maurice C. Grant, II, appointed counsel for Claude N. Harold in this appeal

from the revocation of Harold’s supervised release and subsequent imposition of
an 11-month sentence, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the revocation of Harold’s

supervised release and his sentence are AFFIRMED.




                                         2